DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 14 of ‘995 teaches all the limitations of claim 1.
Regarding claim 15, claim 14 of ‘995 teaches all the limitations of claim 15.
Regarding claim 16, claim 14 of ‘995 teaches all the limitations of claim 16.



Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 5, claim 20 of ‘995 teaches all the limitations of claim 5.

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 6, claim 21 of ‘995 teaches all the limitations of claim 6.

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 7, claim 22 of ‘995 teaches all the limitations of claim 7.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 9, claim 24 of ‘995 teaches all the limitations of claim 9.

Claims 11 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 17, claim 15 of ‘995 teaches all the limitations of claim 17.

Claims 12 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 12, claim 16 of ‘995 teaches all the limitations of claim 12.
Regarding claim 18, claim 16 of ‘995 teaches all the limitations of claim 18.

Claims 13 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 13, claim 17 of ‘995 teaches all the limitations of claim 13.
Regarding claim 19, claim 17 of ‘995 teaches all the limitations of claim 19.

Claims 14 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 14, claim 18 of ‘995 teaches all the limitations of claim 14.
Regarding claim 20, claim 18 of ‘995 teaches all the limitations of claim 20.


Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,530,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, claim 27 of ‘995 teaches all the limitations of claim 21.  Specifically, the second luminance histogram of claim 27 reads on the first histogram for luminance values in claim 21.  The transfer function in claim 27 is inherently based on the second histogram and target histogram as the transfer function is set to match the second and target histograms.

Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15, and 16 of U.S. Patent No. 9,842,381. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, claims 11, 15, and 16 of ‘381 teach all the limitations of claim 21.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda et al. (US 2009/0034840 A1) hereinafter referenced as Umeda.

Regarding claim 15, Umeda discloses A method comprising:
accessing an image captured by an image sensor ([0039]; The device can be a digital camera.);
obtaining a transfer function for mapping pixel values (207; fig. 2);
obtaining scene classification information for the image (206; fig. 2);
modifying the transfer function based on the scene classification information ([0066]; figs. 9-10);
applying the transfer function to pixel values of the image to produce a tone mapped image (S1202; fig. 12; [0070]-[0071]); and
outputting the tone mapped image (fig. 2).

Regarding claim 17, Umeda discloses everything claimed as applied above (see claim 15), in addition, Tsuda discloses, wherein the scene classification information is determined by an automatic white balance module (The scene WB Parameter calculation 204, feature amount analysis after WB correction 205, and scene classification 206 together can be interpreted as the AWB.). 

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al. (US 2015/0332444 A1) hereinafter referenced as Tsuda.

Regarding claim 15, Tsuda discloses A method comprising:
accessing an image captured by an image sensor ([0033]; The image can be from a digital camera.);
obtaining a transfer function for mapping pixel values (4; fig. 1; gray scale curve);
obtaining scene classification information for the image (2; fig. 1);
modifying the transfer function based on the scene classification information ([0024]);
applying the transfer function to pixel values of the image to produce a tone mapped image (5; fig. 1); and
outputting the tone mapped image (fig. 1).

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 7,170,633 B2).

Regarding claim 15, Hara discloses A method comprising:
accessing an image captured by an image sensor (21; fig. 2);
obtaining a transfer function for mapping pixel values (gamma characteristic; 32; 6:38-45);
obtaining scene classification information for the image (31; fig. 2);
modifying the transfer function based on the scene classification information (15:23-43; gamma characteristic is adjusted depending on scene type);
applying the transfer function to pixel values of the image to produce a tone mapped image (33; fig. 2); and
outputting the tone mapped image (fig. 2).

Regarding claim 20, Hara discloses everything claimed as applied above (see claim 15), in addition, Hara discloses determining a faces indication that reflects a proportion of a scene depicted in the image that includes one or more human faces (Judgement of portrait scene by scene judger 31; fig. 22); and
modifying the transfer function based on the faces indication to reduce a gain of the transfer function (15:33-43; tone curve is weakened when portrait is judged).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kimura (US 2018/0115758).
Regarding claim 18, Tsuda discloses everything claimed as applied above (see claim 15), in addition, Tsuda discloses, determining a [large uniform area] reflects a proportion of a scene in the image ([0054])…
modifying the transfer function based on the [large uniform area] indication to reduce a gain of the transfer function (The k curve is used when there is a large uniform area.  The k curve has less gain than the other curves; [0054]; fig. 6).
However, Tsuda, fails to explicitly disclose modifying the transfer function based on a blue sky indication.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kimura. 
In a similar field of endeavor, Kimura discloses determining a blue sky indication that reflects a proportion of a scene depicted in the image that includes blue sky ([0059]); and
modifying the transfer function based on the blue sky indication to reduce a gain of the transfer function (Gain is lessened for the sky region; [0068]).
Tsuda teaches lowering the tone curve gain when the image contains uniform areas.  Kimura teaches determining a sky region and lowering the gain when determining the sky region.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Tsuda, by applying the technique of determining a sky region to achieve the predictable result of more accurately selecting a tone curve gain based on the captured image.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kimura further in view of Kitajima (US 2013/0010157 A1).
Regarding claim 19, Tsuda and Kimura, the combination, discloses everything claimed as applied above (see claim 18), however, the combination, fails to explicitly disclose a white balance module.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kitajima. 
In a similar field of endeavor, Kitajima discloses wherein the blue sky indication (S302) is determined by an automatic white balance module (103-111; fig. 1) configured to apply white balance correction to the image.
The combination teaches determining if a sky is present in the image and adjusting a tone curve accordingly.  Kitajima teaches determining if a sky is present using an AWB module.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the .

	
	
Allowable Subject Matter
Claims 8 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the prior art of record fails to disclose modifying the transfer function comprises multiplying a difference of a gain of the transfer function and one by an adjustment parameter that is modulated as a function of the scene classification information.

Regarding claims 22-24, the prior art of record fails to disclose modifying the derivative of the transfer function by removing the high threshold area and low threshold area from the derivative and computing the modified transfer function from the modified derivative of the transfer function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2009/0097777A1) discloses analyzing the image and adjusting a tone mapping function accordingly (fig. 3).


Cho et al. (US 2008/0101697 A1) discloses adjusting a tone mapping function according to the category of image ([0051]).

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/27/2021